SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K [_X_] Annual report pursuant to Section 15(d) of the Securities Exchange Act of 1934 for the fiscal year ended December 31, 2006 or [] Transition report pursuant to Section 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission File Number: 0-27384 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: Capital Corp of the West 401 (k) Plan B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: CAPITAL CORP OF THE WEST (Exact name of registrant as specified in its charter) 550 West Main, Merced, CA 95340 (Address of principal executive offices) Registrant’s telephone number, including area code:(209) 725-2200 Former name, former address and former fiscal year, if changed since last report: Not applicable CAPITAL CORP OF THE WEST 401(K) PLAN FINANCIAL STATEMENTS AND SUPPLEMENTAL SCHEDULE DECEMBER 31, 2 TABLE OF CONTENTS Page Consent of Independent Registered Public Accounting Firm 1 Report of Independent Registered Public Accounting Firm 2 Financial Statements: Statements of Net Assets Available for Benefits 3 Statement of Changes in Net Assets Available for Benefits 4 Notes to Financial Statements 5 Supplementary Information: Schedule H, Line 4i, Part IV- Form 5chedule of Assets (Held at End of Year) 11 July 27, 2007 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement of Capital Corp of the West, Inc. on Form S-8 of our report dated July 18, 2007, with respect to the financial statements and schedules of the Capital Corp of the West, Inc. Stock Bonus Employee Stock Ownership Plan and 401(k) Plan included in the annual report for the plan for the plan years ended December 31, 2006 and 2005, as filed on Form 11-K with Securities and Exchange Commission.We also consent to the use of our name on our report, dated July 11, 2008, with respect to the financial statements and schedules of the Capital Corp of the West, Inc. Stock Bonus Employee Stock Ownership Plan and 401(k) Plan for the years ended December 31, 2006 and 2005, included in the Annual Report on Form 11-K which is filed electronically with the Securities and Exchange Commission. /s/ Cassabon & Associates, LLP Cassabon & Associates, LLP Certified Public Accountants Fresno, California -1- Report of Independent Registered Public Accounting Firm To the Trustees of Capital Corp of the West 401(k) Plan We have audited the accompanying statements of net assets available for benefits of Capital Corp of the West 401(k) Plan (the “Plan”) as of December 31, 2006 and 2005, and the related statement of changes in net assets available for benefits for the year ended December 31, 2006.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of Capital Corp of the West 401(k) Plan (the “Plan”) as of December 31, 2006 and 2005, and the changes in its net assets available for benefits for the year ended December 31, 2006, in conformity with generally accepted accounting principles in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental information included in Schedule H - Financial Information (IRS Form 5500) is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental information has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Cassabon & Associates, LLP Fresno, California July 18, 2007 -2- CAPITAL CORP OF THE WEST 401(K) PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS DECEMBER 31, 2 2006 2005 ASSETS Cash and cash equivalents $ 362,944 $ 214,420 Investments, at fair value: Shares of registered investment companies: First Trust Corporation funds 5,391,293 3,879,839 Unitized trust fund 259,011 8,668,055 Participant notes receivable 216,914 198,508 Total investments 5,867,218 12,746,402 Receivables: Employer's contribution 67,543 54,485 Employee's receivables 583 - Other receivables 5,265,337 - Total receivables 5,333,463 54,485 NET ASSETS AVAILABLE FOR BENEFITS $ 11,563,625 $ 13,015,307 The accompanying notes are an integral part of these financial statements. -3- CAPITAL CORP OF THE WEST 401(K) PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS DECEMBER 31, 2006 ADDITIONS TO NET ASSETS Investment income: Net realized gain and unrealized appreciationin fair value of investments $ 304,070 Dividends and interest 295,288 Net investment income 599,358 Contributions: Participants 1,532,181 Rollovers 160,071 Employer 294,008 Net contribution income 1,986,260 Total additions 2,585,618 DEDUCTIONS FROM NET ASSETS Benefits paid to participants 1,133,861 Administrative expenses 90,874 Transfers 2,812,565 Total deductions 4,037,300 NET INCREASE/(DECREASE) (1,451,682 ) NET ASSETS AVAILABLE FOR BENEFITS December 31, 2005 13,015,307 December 31, 2006 $ 11,563,625 The accompanying notes are an integral part of these financial statements. -4- CAPITAL CORP OF THE WEST 401(K) PLAN NOTES TO FINANCIAL STATEMENTS Note 1 - Description of the Plan: The following description of Capital Corp of the West 401(k) Plan (Plan) provides only general information.Participants should refer to the Plan agreement for a more complete description of the Plan's provisions. General: The Plan is a defined contribution plan. Every Employee of Capital Corp of the West (the Company) is eligible to participate on the first day of the plan year quarter coinciding with or next following the date on which he has completed three months of service for participation and has reached age 21.The Plan was established January 1, 1992.The Plan is subject to the provisions of the Employee Retirement Security Act of 1974 (ERISA). Contributions: Participants may contribute any percentage that allows the participant to reach the section 401(k) pre-tax contribution limit.Participants who have attained age 50 before the end of the Plan year are eligible to make catch-up contributions.These salary reduction contributions are fully vested at all times.Participants direct the investment of their contributions into various investment options offered by the Plan.As of December 31, 2006, the Plan offers twenty equity funds and Capital Corp of the West Common Stock Unitized Trust Fund.The Company may make a matching contribution.The amount of the match, if any, will be determined by the Company each year.Additional discretionary amounts may be contributed at the option of the company's board of directors.The Company made discretionary contributions of $294,008 and $239,791 for the years ended December 31, 2006 and 2005, respectively. Participant Accounts: Participant accounts are maintained at fair market value.Each participant's account is credited with the participant's contribution and allocation of (a) the Company's contribution and, (b) Plan earnings, and (c) forfeitures of terminated participant's non-vested accounts.Allocations are based on participant earnings or account balances, as defined.The benefit to which a participant is entitled is the benefit that can be provided from the participant's vested account. Vesting: Participants are immediately vested in their voluntary contributions plus actual earnings thereon. Vesting in Company's matching and discretionary contribution portion of their accounts plus actual earnings thereon is based on years of continuous service.A participant is 100% vested after three years of credited service. -5- CAPITAL CORP OF THE WEST 401(K) PLAN NOTES TO FINANCIAL STATEMENTS Forfeitures: Any participant who terminates employment before becoming 100% vested in his or her employer contributions accounts will forfeit the non-vested portion of his or her employer contributions when the account is distributed or, earlier, after a five-year break in service.Forfeited amounts are allocated to the remaining participants.However, upon reemployment, forfeited amounts may be restored to the accounts of the participants under the rules set out in the Plan’s forfeitures break in service rules.The total amount to be allocated as of December 31, 2006 is $4,741. Participant Notes Receivable: Participants may borrow from their fund accounts up to a maximum equal to the lesser of $50,000 or 50% of their account balance.Loan transactions are treated as a transfer to (from) the Investment Fund from (to) the Participants Note Fund.Loan terms range from 1-5 years, unless the loan is used for the purchase of a primary residence of the Participant, in which case the term of such loan shall be arrived at by mutual agreement between the Committee and the Participant.All loans shall be secured by the borrower's vested account balance and shall be evidenced by the borrower's promissory note.The loans will bear interest at a rate being charged for similar purpose loans by institutional lenders.All loans have a definite repayment schedule with payments being no less than quarterly. Payment of Benefits: On termination of service due to death, disability or retirement, a participant may elect to receive either a lump-sum amount equal to the value of the participant's vested interest in his or her account, annual installments over a period of 10 years or less or an amount each year not to extend beyond the participant's life expectancy. Administrative Expenses: Administrative expenses are paid directly by the Plan. Termination of Plan: Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA.In the event of Plan termination, participants will become fully vested in their accounts, and would be entitled to receive the entire amount of their account. -6- CAPITAL CORP OF THE WEST 401(K) PLAN NOTES TO FINANCIAL STATEMENTS Note 2 - Summary of Accounting Policies: Basis of Financial Statements: The accompanying financial statements of the Plan are prepared using the accrual method of accounting. Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires the plan administrator to make estimates and assumptions that affect certain reported amounts and disclosures.Accordingly, actual results may differ from those estimates. Investment Income: Interest income from investments is recorded as earned on an accrual basis.Dividend income is recorded on the ex-dividend date. Investments: Investments in the Capital Corp of the West Stock Unitized Trust Fund are valued based on the current market value of the underlying assets of the fund.These investments include cash equivalents as well as shares of the common stock of Capital Corp of the West which, along with investments in registered investment companies, are valued at their last reported sales price on the last business day of the Plan year.Participant notes receivable are stated at cost which approximates fair value. Purchases and sales of securities are recorded on a trade-date basis. In accordance with the policy of stating investments at fair value, changes in unrealized appreciation or depreciation are reflected in the statements of changes in net assets available for plan benefits. Contributions: Participant contributions are recorded on a bi-weekly basis as they are withheld from the participant’s wages. Distributions to Participants: Distributions to participants are recorded when paid by the Plan. Expenses: Administrative expenses are recorded as paid for by the Plan. -7- CAPITAL CORP OF THE WEST 401(K) PLAN NOTES TO FINANCIAL STATEMENTS Note 3 – Investment Programs: The funds listed below were the investment options for salary reduction contributions and employer matching contributions as of December 31, 2006.Any of these funds may be invested in short-term debt obligations of any nature or held in cash pending investment or distribution.The assets that comprise these funds may be invested in registered investment companies or the common stock of the Company. First Trust Corporation Funds: DFA U.S. Small Cap Value Portfolio Fund Growth Fund of America Class R-4 Dodge & Cox Income Fund John Hancock Classic Calue Fund Class I Fidelity Mid Cap Stock Fund Julius Baer International Equity A Fidelity Short Term Bond Fund Retail Class Loomis Sayles Bond Fund Retail Class Fidelity Value FD Oakmark International Fd Fiserv Trust Institutional Money Market Oppenheimer Capital Appreciation Fund Class N Fiserv Trust Money Market Account Portfolio Accounting Svc CCOW Unitized Stk Frank Russell Conserv Strategy Cl S Royce Fund Premier Ser Frank Russell Lifepoints Balanced Strategy Cl S TCW Galileo Value Opportunities Class I Frank Russell Lifepoint Eqty Agg Strategy Cl S Vanguard 500 Index Fund - Admiral Shares Frank Russell Lifepoints Growth Strategy Cl S Vanguard Explorer Fund Frank Russell Lifepoints Moderate Strategy Cl S Participants may change their investment options. The following presents the investments that represent 5% or more of the Plan’s assets as of December 31 2006: 2006 Fiserv Trust Institutional Money Market $ 361,603 Growth Fund of America 759,153 John Hancock Classic Value Fund 461,643 Julius Baer International Equity 425,070 Loomis Sayles Bond Fund 302,194 Oppenheimer Capital Appreciation Fund 338,722 Royce Fund Premier Ser 412,818 Vanguard 500 Index Fund 645,729 $ 1,582,399 During December 31, 2006, the Plan’s investments (including reinvested dividends, gains and losses on investments bought and sold, as well as held during the year) appreciated in value by $304,070 as follows: 2006 Registered investment companies $ 304,657 Common Stock (587 ) $ 304,070 -8- CAPITAL CORP OF THE WEST 401(K) PLAN NOTES TO FINANCIAL STATEMENTS Note 4 - Information Prepared By and Certified By Trustee The following information included in the accompanying financial statements and supplemental schedules was obtained from data that has been prepared and certified to as complete and accurate by First Trust Corporation (trustee) as of December 31, 2006. 2006 Investments, at fair value: Registered investment companies $ 5,391,293 Capital Corp of the West unitized stock fund 259,011 Investment income Net appreciation (depreciation) in fair value of investments 304,070 Dividend and interest income 295,288 Note 5 – Tax Status The Plan obtained its latest determination letter on February 10, 2005, in which the Internal Revenue Service stated that the plan, as then designed, was in compliance with the applicable requirements of the Internal Revenue Code.The plan has been amended since receiving the determination letter.However, the plan administrator and the plan’s tax counsel believe that the plan is currently designed and being operated in compliance with the applicable requirements of the Internal Revenue Code.Therefore, they believe that the Plan was qualified and the related trust was tax-exempt as of the financial statement date. -9- CAPITAL CORP OF THE WEST 401(K) PLAN NOTES TO FINANCIAL STATEMENTS Note 6 – Party-In-Interest Transactions Plan investments are funds managed by First Trust Corporation.First Trust Corporation is the trustee of the Plan and therefore, these transactions qualify as a party in interest. The Capital Corp of the West Stock Unitized Trust Fund holds 340,493 shares of Capital Corp of the West common stock as of December 31, 2006 and therefore, qualifies as a party-in-interest. Participants have loans from their fund accounts outstanding in the amount of $216,914 as of December 31, 2006. Note 7 – Transfers 401(k) Plan employer matching contributions of $8,119,184 were transferred to the sponsor’s ESOP in order to shelter holdings of company stock and to diversify employee retirement accounts.The Pension Protection Act of 2006 provides that participants will have the opportunity to diversify employer matching contributions in the 401(k) Plan for subsequent years.However, $5,265,337 in Capital Corp of the West Unitized cash and stock were erroneously transferred to the Employee Stock Ownership Plan account when they should have been retained in the 401(k) account.The error was not corrected by year end and a payable account was established between the plans. Note 8 – Reconciliation of Financial Statements to Form 5500 The following is a reconciliation of net assets available for benefits per the financial statements to the form 5500. Net assets available for benefits per the financial statements $ 11,563,625 Valuation adjustment for ESOP receivable 10,584 Net assets available for benefits per the Form 5500 $ 11,574,209 Note 9 – Subsequent Events Effective March 26, 2007, the Capital Corp of the West 401(k) plan assets were transferred from the Fiserv Trust Company to the Principal Financial Group when the company changed plan trustees. -10- SUPPLEMENTARY INFORMATION CAPITAL CORP OF THE WEST 401(K) PLAN (EIN 77-0405791; PN 003) SUPPLEMENTAL SCHEDULE ACCOMPANYING THE FORM 5500 SCHEDULE H, LINE 4i - SCHEDULE OF ASSETS (HELD AT END OF YEAR) DECEMBER 31, 2006 (b) Identity of Issue, Borrower, Lessor, or Similar Party (e) (c) Description of Investment, including maturity (d) Current (a) date, rate of interest, collateral, par or maturity value Cost Value First Trust Corporation: DFA U.S. Small Cap Value Portfolio Fund, 8,841 shares $ 268,331 $ 261,161 Dodge & Cox Income Fund, 7,804 shares 97,815 98,093 Fidelity Mid Cap Stock Fund, 9,540 shares 261,010 278,006 Fidelity Short Term Bond Fund Retail Class, 13,811 shares 122,310 122,504 Fidelity Value FD, 3,512 shares 285,786 283,106 Fiserv Trust Institutional Money Market 361,603 361,603 Fiserv Trust Money Market Account 1,342 1,341 Frank Russell Conserv Strategy Cl S, 6,647 shares 71,567 71,650 Frank Russell Lifepoints Balanced Strategy Cl S, 10,757shares 124,933 130,378 Frank Russell Lifepoint Eqty Agg Strategy Cl S, 5,126 shares 59,181 63,710 Frank Russell Lifepoints Growth Strategy Cl S, 11,575 shares 134,913 143,998 Frank Russell Lifepoints Moderate Strategy Cl S, 16,334 shares 180,411 186,865 Growth Fund of America Class R-4, 23,240 shares 730,631 759,153 John Hancock Classic Value Fund Class I, 16,648 Shares 436,696 461,643 Julius Baer International Equity A, 10,066 shares 391,889 425,070 Loomis Sayles Bond Fund Retail Class, 21,207 shares 291,379 302,194 Oakmark International Fd, 9,042 shares 218,013 230,110 Oppenheimer Capital Appreciation Fund Class N, 7,454 shares 316,199 338,722 Portfolio Accounting Svc CCOW Unitized Stk, 15,929 shares 260,537 259,011 Royce Fund Premier Ser, 23,376 shares 402,921 412,818 TCW Galileo Value Opportunities Class I, 3,650 shares 83,257 82,572 Vanguard 500 Index Fund - Admiral Shares, 4,945 shares 598,147 645,729 Vanguard Explorer Fund, 1,256 shares 96,972 93,811 * Loans to participants - 30 loans with interest rates of 6.25% to 10.50% - 216,914 Total assets held for investment purposes at end of year $ 5,795,843 $ 6,230,162 *A party-in-interest as defined by ERISA -11- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Administrative Committee of the Capital Corp of the West 401(k) Plan has duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. Capital Corp of the West 401(k) and Employee Stock Ownership Plan Date: December 17, 2007 By /s/ David Heaberlin David Heaberlin Chief Financial Officer -12-
